Citation Nr: 0419878	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  00-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus L4-5 with nerve entrapment and 
herniated discs at L1-2 and L3-4, from July 6, 1998 to 
October 30, 2000.

2.  Entitlement to an evaluation in excess of 60 percent for 
herniated nucleus pulposus L4-5 with nerve entrapment and 
herniated discs at L1-2 and L3-4, on and after October 31, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1989 until May 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to an increased 
evaluation for the veteran's service-connected low back 
disability then evaluated as 20 percent disabling.

In February 2001 the RO granted entitlement to an increased 
evaluation of 40 percent for the low back disability 
effective July 6, 1998, date of claim.

In November 2002 the Board began internal development of the 
veteran's claim pursuant to authorizing criteria then in 
effect, and advised the veteran of such by letter dated in 
February 2003.  

In May 2003 the Board remanded the case to the RO for further 
development and adjudicative action.

In November 2003 the RO granted entitlement to an increased 
evaluation of 60 percent for the veteran's service-connected 
low back disability effective from October 31, 2000.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that the veteran's low back disability has been 
productive of not more than pronounced impairment since the 
filing of his claim for increased compensation benefits 
received on July 6, 1998.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 60 
percent, but no more, for herniated nucleus pulposus L4-5 
with nerve entrapment and herniated discs at L1-2 and L3-4, 
from July 6, 1998, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293; 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002) (effective September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243; 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003) (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA). This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

The Board notes that a VA letter issued in August 2003 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claims, which information and evidence, 
if any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf, as 
well as requested that the appellant provide any evidence in 
his possession that pertains to the claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. 
§ 3.159.  

The February 1999, January 2001, and November 2003 rating 
decisions, the March 2003 statement of the case, and the 
November 2003 supplemental statement of the case, and 
additional VA correspondence apprised the veteran of the 
information and evidence need to substantiate his claim for 
increased evaluation of his low back disability, the laws 
applicable in adjudicating his appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.

The Board does acknowledge that the rating criteria for 
disabilities of the spine changed during the pendency of the 
appeal.  The most recent revisions, effective September 26, 
2003, in addition to those previously in effect, were 
included in the November 2003 supplemental statement of the 
case.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim of entitlement to an 
increased rating for a back disability was filed and 
initially denied prior to the enactment of the VCAA.  

Nevertheless, the CAVC in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not specify how the Secretary 
could properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-04.  As discussed above, the 
Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any deficiency as 
to the timing of VCAA notice to the appellant is harmless 
error.  

With regard to the duty to assist, the record contains 
reports of VA and private post service treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are affiliated with the claims file.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2003); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  

The critical element is that none of the symptomatology for 
any of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  Esteban v. Brown, 
6 Vet. App. 259 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.  

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured; 10 
percent when mild; 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief; and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  

A 100 percent evaluation may be assigned for residuals of a 
vertebral fracture with cord involvement, bedridden, or 
requiring long leg braces.  Consider special monthly 
compensation, with lesser involvements rate for limited 
motion, nerve paralysis.  A 60 percent evaluation may be 
assigned without cord involvement, abnormal mobility 
requiring neck brace (jury mast).  In other cases rate in 
accordance with definite limited motion or muscle spasm, 
adding 110 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (effective 
prior to September 23, 2002).

A 100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  A 60 percent evaluation may be assigned for ankylosis 
at a favorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5286.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation 
may be assigned with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation may be assigned for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

A 20 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 10 percent 
evaluation may be assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

A 40 percent evaluation may be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degree or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A higher 
evaluation of 50 percent is not assigned unless there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
60 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  A higher evaluation of 100 percent is not 
assigned unless there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003).

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  

However, a corollary of the decision is that ratings cannot 
be assigned for both limitation of motion and intervertebral 
disc syndrome without violating the prohibition against 
pyramiding of ratings because intervertebral disc syndrome 
has been found to implicate limitation of motion.  VAOPGCPREC 
36-97.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

VA outpatient treatment reports dated in 1998 reveal 
complaints of low back pain.  In March 1998 his range of 
motion was full and there was no tenderness.  The treatment 
plan involved exercise and the prescription of Naprosen for 
pain.  A July 1998 report noted pain at the extremes of 
flexion.  

Another VA clinical record dated in July 1998 noted low back 
pain radiating to the left buttock and posterior leg.

The veteran attended back class in July 1998.  He sent in a 
request for a lumbar pillow.  

On July 6, 1998, the veteran filed a claim of entitlement to 
an increased evaluation for his service-connected low back 
disability.


A magnetic resonance imaging (MRI) conducted in September 
1998 revealed degenerative disc disease with bulging discs at 
L1-2.  There were also focal protrusions at L3-4 and L4-5.  
Finally, the MRI revealed entrapment of the left L5 nerve 
root in lateral recess by posterior-lateral protrusion of the 
L4-L5 disc.

Also in September 1998, the veteran received a VA 
examination.  He had a slight limp on the left side, and 
walked slowly and deliberately.  He demonstrated mild overt 
pain behavior, as through guarding and mild bracing.  He also 
tended to rub his back.  There was grimacing and sighing 
throughout the examination.  He could dress and undress 
himself, but slowly and with difficulty.  He used a step to 
get on and off of the examining table.  He could walk on his 
heels and toes and could fully squat.  

The lumbar spine had normal contours, though there was 
tenderness.  He also had percussion pain and percussion 
radicular pain into the left thigh, but not below the knee.  
Active range of motion was limited subjectively and 
represented inhibition rather than objective physical 
impairment.  The veteran could lumbar flex to 54 degrees.  He 
could lumbar extend to 16 degrees.  Lateral flexion was to 18 
degrees bilaterally and rotation was to 35 degrees 
bilaterally.  Straight leg raise while seated was to 80 
degrees bilaterally.  The veteran's patellar Achilles and 
plantar reflexes were physiologically and bilaterally equal.  
No myotomal neuromuscular deficits were discerned.  The 
examiner diagnosed degenerative disc disease with S1 
neuropathy, left.

Following physical examination, the examiner commented that 
the veteran had a painful demeanor.  However, he observed 
that expressions of pain were subjective, and that some 
people are more demonstrably expressive of their pain than 
others.

VA outpatient treatment records dated in July 1999 indicate 
further complaints and treatment for degenerative disc 
disease of the lumbar spine.  The veteran was in physical 
therapy treatment at the time and was to renew exercises per 
that program.

In October 2000, the RO received reports of accrued sick 
leave, showing that the veteran missed periods of work from 
1999 to 2000.  In all, those records appear to show 19 
periods of sick leave.  Each period of leave was typically 4 
or 8 hours long.  

The veteran was again examined by VA on October 31, 2000.  He 
presented with complaints of low back pain radiating into the 
left leg to the big toe.  Objectively, he had a positive 
straight leg raise at 10 degrees on the left and 15 degrees 
on the right.  He also had a positive cross leg examination.  
He could not sit up with the legs fully extended.  He could 
flex forward 30 degrees, with pain.  Extension was to 10 
degrees, again with pain.  He had lateral flexion to 40 
degrees to either side and rotation to 30 degrees in either 
direction.  There was muscle spasm felt in the back upon 
completion of examination.  The examination diagnosis was 
herniated nucleus pulposus at L4/5 with nerve entrapment and 
herniated disks at L1/2 and L3/4.

The veteran was most recently examined by VA in February 
2003.  The examination included a discussion of his 
occupational history.  It was noted that he had worked for 6 
years as a prison guard at a Federal Correction Institute in 
Fort Worth.  It was indicated that, during that employment, 
he had back pain.  In his final 2 years at that position, the 
back pain became severe and the examiner had the impression 
that the veteran lost his job as a consequence.  He 
subsequently worked at a desk job and he held that position 
until March 2002, due to a reduction in force.  He stated 
that he was working toward a Bachelors Degree.

Objectively, the veteran exhibited a pain pattern, which the 
examiner described as "classical sciatica."  The pain 
started in the midline lumbar spine and radiated to the 
gluteal musculature behind the hips, and then to the back of 
the left thigh, left calf and left foot.  The veteran stated 
that his left foot pain was in toes 3, 4, and 5, and not in 
the big toe.  

The veteran was unable to squat without pain.  He could 
tolerate straight leg raise while seated, with moderate pain 
in the low back upon full extension.  With forward flexion, 
the veteran began to feel pain at 30 degrees.  While supine, 
he had pain just lying on his back.  In that position, right 
straight leg raise elicited moderate back pain at 30 degrees 
of hip flexion and severe back pain at 40 degrees of hip 
flexion.  


Left straight leg raise elicited moderate low back pain at 15 
degrees of hip flexion and severe low back pain at 20 degrees 
of hip flexion.  When he tried to hold his feet together and 
keep both knees fully extended, he could barely raise both 
feet together to 5 degrees before experiencing severe pain.  
Performing cross leg maneuvers, putting each heel to the 
opposite knee, he could not progress more than 20 percent of 
the way from the right heel toward the left knee and could 
not progress more than 10 percent of the way from the left 
heel to the right knee without experiencing moderately severe 
low back pain.  

He demonstrated greater ability at cross leg maneuvers while 
lying supine.  Specifically, the right heel would go to the 
left knee with mild resistance and mild pain while lying 
supine.  In the same position, the left heel would cover 20 
percent of the distance to the right knee before moderate 
pain occurred.  With any 5 degrees of motion, the pain became 
severe.

Regarding trunk mobility, the veteran could barely bend 
backward 1 degree and could bend forward 15 degrees limited 
by midline low back pain.  He could side bend barely 3 
degrees right and left and could shoulder twist barely 5 
degrees right and left.  All findings were in the range of 10 
to 15 percent of normal motion.  Additionally, very high-
grade paraspinous lumbar muscle spasm was detected by simple 
palpation on the side opposite to that toward which he was 
bending or twisting.  

The veteran was deemed unable to comfortably lift anything 
weighing as much as 20 pounds.  His pain pattern was noted to 
be the classical peripheral distribution of sensory nerves 
connected to the sacral one nerve root.  Moreover, he was 
found to have a major loss of motion as due to pain.  
Furthermore, pain on motion was visibly manifest.  Moreover, 
he had fatigability secondary to pain.  He did not have 
incoordination.  He did have global disuse of the back 
musculature, which was related to pain.  

The examiner further commented that the veteran's low back 
disability was of such severity as to interfere with average 
employment in a civilian occupation.  The veteran would be 
categorically unemployable in any position requiring a 
physical examination or in any job requiring any lifting or 
exerting.  The examiner characterized the degree of 
disability as "total."  Finally, regarding other aspects of 
life, the veteran's low back disability was said to have 
curtailed his sexual activity.  


Analysis

The veteran is rated under Diagnostic Code 5293 for herniated 
nucleus pulposus L4-5 with nerve entrapment and herniated 
discs at L1-2 and L3-4.  He was initially awarded a 20 
percent evaluation in a February 1999 rating action.  Then, 
by rating decision in January 2001, the evaluation was 
increased to 40 percent disabling, effective July 6, 1998 
(the date of claim).  Finally, by rating decision in November 
2003, the veteran's rating was again increased, to 60 
percent, effective October 31, 2000 (the date of a VA 
examination).  The Board must now consider whether, for any 
period of this appeal, a higher rating is warranted.

It is the determinationof the Board that the evidentiary 
record supports a grant of entitlement to an increased 
evaluation of 60 percent for that portion of the appeal 
period wherein the veteran was rated as no more than 40 
percent disabled.  In this regard, the Board notes that the 
veteran filed a claim of entitlement to an increased 
evaluation for his low back disability on July 6, 1998.  This 
was of course prior to any change in the criteria for rating 
disabilities of the spine.  It is upon the previous criteria 
for rating disabilities of the spine that the Board has found 
that a 60 percent evaluation more properly reflects the level 
of severity the veteran's low back disability.

The Board notes that the criteria for the maximum schedular 
evaluation of 60 percent under diagnostic code 5293 require 
pronounced intervertebral syndrome.  Such has been 
demonstrated by the entire rating period on appeal.  As early 
as September 1998 the veteran was diagnosed with sciatic 
neuropathy.  

Since he filed his claim for an increased evaluation he was 
in extreme pain totally characteristic with his disability.  
The treatment reports as well more recent VA examinations 
clearly diagnosed muscle spasm.  The veteran has certainly 
provided descriptive accounts of virtually little if any 
relief from symptomatic pain.  He has fulfilled virtually all 
of the diagnostic criteria for assignment of the maximum 
schedular evaluation of 60 percent under the previous 
criteria.

The Board has of course considered all of the criteria 
pertinent to the issue for increased compensation benefits on 
appeal.  The revised criteria for the most part do not 
provide a rating higher than 60 percent, already granted by 
the Board; however, as in the case of the previous criteria, 
ankylosis must be shown.  Ankylosis of the spine has not been 
diagnosed, nor has the veteran been found to have residuals 
of a vertebral fracture which would warrant a 100 percent 
evaluation.  There is no basis for the 100 percent evaluation 
under the enumerated diagnostic criteria set out above.  
Since the veteran is rated by the Board as 60 percent 
disabled, the maximum evaluation under the assigned 
diagnostic code 5293, consideration of functional loss due to 
pain, incoordination, fatigability, etc., pursuant to DeLuca, 
supra, is not for application.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Bierman v. Brown, 6 Vet. App. 125 (1994); Esteban, supra.  

After reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disability distinct from 
his degenerative disc disease.  Examinations have not 
identified any separate neurological findings or disability 
not already contemplated under Diagnostic Code 5293.  
Therefore, the Board concludes that the veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132.  

In any event, if such separate disability were identified, 
application of the various diagnostic codes would not result 
in a disability evaluation in excess of the 60 percent 
already granted.

Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

Finally, the evidence does not reflect that the veteran's 
degenerative disc disease of the lumbar spine has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  

In so stating, the Board does acknowledge sick leave reports 
submitted by the veteran in October 2000.  While such reports 
do indicate close to 20 sick days, this occurred over a span 
of 2 years, and no individual leave period exceeded one full 
workday.  Moreover, the Board acknowledges the VA examiner's 
February 2003 finding that the veteran's disability was 
"total."  However, the record demonstrates that the veteran 
was able to work a sedentary job, which he held until a work 
force reduction in March 2002.  

Overall, the Board is satisfied that the schedular criteria 
adequately reflect the veteran's occupational limitations.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation of 60 percent, but no 
more, for the period from July 6, 1998, is granted, subject 
to the governing criteria applicable to the payment of 
monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



